Case 1:18-cV-03857-ENV-PK Document 65 Filed 03/13/19 Page 1 of 10 Page|D #: 857

UNITED STATES ])ISTRICT COURT

 

EASTERN DISTRICT OF NEW YORK Case N0.18cv3857
DISH NETWORK LLC RANA DEFENDANTS
RESPONSE TO
ORDER TO SHOWCAUSE
Plaintiff
VS.
GOYAL GROUP INC. and CHANDRA GOYAL ATT()RNEY DECLARATION

be/a Goyal Group, RANA TECHNOL()GY INC., and
MOHAMMAD RANA dib/a Family Phone, ABCI NYC INC.
RS NYCl, INC.ABC WIRELESS ZINC. NEARAJ BHALLA,
LOMANTHANG, INC.,
And SONAM SANGPO d/b/a ABC Wireless NYC,
ABC] NYC INC. and
SONAM SANGPO dfb/a ABC Wireless NYC,

Defendants

 

I, Madhureema Gupta declare as, follows:

l. l am an attorney for the defendant Rana Technology lnc and Mohammed Rana. l am
licensed to practice law in NeW York. l make this declaration in Response to Order to Show
cause Why sanction including default should not be entered against Rana for noncompliance of
court order to plaintiff request to production of document based on the files maintained in
office and information provided to me by the defendant and personal knowledge

2 On January 18, 2019, the court made order for document production on a telephonic

hearing.

SANCTION INCLUDING DEFAUL'I` SHOULD NOT BE ENTERED AGAINST RANA
TECHNOLOGY INC., and RANA TECNOL()GY INC. BECAUSE THE DEFENDANTS
COMPLIED WITH THE COURT ORDER T() PLAINTIS’S REQUEST F()R DOCUMENT
PRODUCTION

3. The defendant Rana Technology lnc. and Mohammad Rana as per court order dated

Jan 18, 2019, responded to plaintiffs request for document production

Case 1:18-cV-03857-ENV-PK Document 65 Filed 03/13/19 Page 2 of 10 Page|D #: 858

4. The defendants served their respond to plaintiff attorney Mr. Ferguson via email on

February 2, 2019 at 3A.l\/l With few hours delay because the defendant’s counsel Was having

problem With the scanner.

5. The defendant came to undersigned office on February l, 2019 With all the
documents and the undersigned prepared the response to Plaintiff interrogatories and plaintiffs

demand for document production Please see defendant’s affidavit Exhibit 1.

The undersigned emailed the defendants response and the entire document she received from

the defendant to the plaintiff attorney Stephan Ferguson at
Stephen. Ferquson@hnb||c.com on Feb 2, 2019 at 3AM around midnight ofFebruaiy 1,
2019, few hours delay due to scanning problem. The defendants apologize for few hours delay.

6, The undersigned Was trying to email the documents to plaintiff attorney since evening
of February l, 2019, However, the undersigned Was having problems in scanning the
documents because there Were a lot of pages to be scanned in one document Finally, the
undersigned Was able to scan the defendant’s response to document production in two sets
and emailed the documents to plaintiff as per its request for document production on
February 2, 2019, at 3AM and requested the plaintiff to accept the defendant’s response
because the few hours delay happened due to scanner problem. Please see Exhibit 2, 2 Al

and 2 B, the Defendant’s response to Plaintiff’s request for document groductiog,

The undersigned emailed to plaintiffs counsel Mr. Ferguson, the defendant’s response to

interrogatories and the documents production, With two attachments on 2/2/2019 at 3AM.
Attachment l consists Exhibits lto 7, and Attachment 2 consists Exhibits 8, in total 69

pages of documents Was emailed to plaintiff s counsel Mr. Ferguson on 2/2/2019 at 3AM.

Case 1:18-cV-03857-ENV-PK Document 65 Filed 03/13/19 Page 3 of 10 Page|D #: 859

'Ihe defendants provided the plaintiff all the documents the defendants have as per court
order. THE I)EFENDANTS COMPLIED WITH THE COURT ORDER OF

DOCUMENT PRODUCTION.

7. The defendant served the plaintiff the followings document on 3AM of February 2,

2019 via email to plaintiffs attorney Mr. Ferguson at
Stephen.Ferquson@hnbllc.tzom along With response to interrogatories
Which was received by Mr., Ferguson.

T he internet prints out of email to plaintiff attorney Mr. Ferguson from the
undersigned Gmail account EXHIBIT 2 along with the 69 pages of defendants’
response which was emailed to the plaina,'[jf counsel Mr. Ferguson is attached

herewith, as EXHIBIT 2A AND EXHIBIT ZB.

The Exhibit 2A AND 2B which was emailed to plaintist counsel on 2/2/2019 at

3AM midnight of 2/1/2019, in response to plaintif`f"s request for document

production consists the following documents:

l.
2.
3.

RANA TECPB\JOLOGY INC. FlLING RE£EIPT, (as Exhibit i)

PAY PAL RECEIPT (as mut 2)

INIERNETS PRINT our MoHAMi\/iAD FACEBooK AccoUTNT. (as Exhibit 3)
QUARTERLY sT100 sHthNG THAT 'IHE;RANA iECNILoGY 1NC. WAS
DIssoLvE(as Exhibim)

sTATEMENT oFRANATECNoLoGY INC. (as EXHIBrr 5)

MOHAMMAD RANA TAXRETURN As sELF Eivn>toYED (as E>oltsrr 6)

BILLU BARBUR CoRP AND BILLU BARBER CoRPoRAnoN FlLiNG RECEIPT.

AND BiLLU BARBER CoRP CLosED. (as EXHlBrr n

Case 1:18-cV-03857-ENV-PK Document 65 Filed 03/13/19 Page 4 of 10 Page|D #: 860

8. l\/[R. RANA BANK STATEl\/[ENT (as EXHIBIT 8).

BASED ON THE ABOVE FACTS THE DEFENDANT RANA TECI-INOLOGY INC
AND MOHAMMAD RANA COMPLIED WITH THE COURT ORDER TO
PLAINTIFF REQUEST OF DOCUMENT PRODUCTION, THE DEFENDANT
PROVI])ED THE PLAlNTIFF ALL THE DOCUMENTS THE DEFENDANT HAD [N
HIS POSSESSION, THEREFORE THE SANCTION SHOULD NOT BE ISSUED
AGAINST THE ABOVE DEFENDANTS FOR NONCOMPLIANCE OF COURT
ORDER , BECAUSE THE DEFENDANTS COMPLIED WITH THE COURT ORDER.

9. DEFAULT SHOULD NOT BE ENTERED AGAINST THE DEFENDANT RANA
TECI']NOLOGY INC. AND MOHAMlVIAI) RANA

WHILE THE DEFENDANT DID NOT FILE A RESP()NSE WITH THE
COURT ON TIME. THE DEFENDANTS CONDUCT WERE EXECUSABLE

BECAUSE

THE DEFENDANTS Dl]) NOT ANSWER THE Al\/[ENDED COMPLAINT IN GOOD
FAITH BECAUSE THE DEFENDANTS WERE HAVING SETILEl\/IENT
NEGOTIA'IIONS WITH THE PLAINTIFF

The defendant Mohamad Rana and Rana Technology lnc. did not answer the amended
complaint as the defendant was having ongoing settlement negotiations with the plaintiff The
defendants were hoping 130 enter into setdement agreement with the plade therefore the

Case 1:18-cV-03857-ENV-PK Document 65 Filed 03/13/19 Page 5 of 10 Page|D #: 861

defendant did not answer the amended complaint in good faith.
The defendants are still having ongoing settlement negotiation with the plaintiff The
defendants are e positive for entering into settlement agreement with the plaintiffsoon.

10. DELAY IN RESPONSE TO AMEWNI)ED COMPLAINT WILL NUI` CAUSE
PREJUDICE TO THE PLAINTIFF

The Defendants delay in responding was not culpable. The defendant has
meritorious defenses, and plaintiff will not suffer any prejudice in pursuing its
claim if plaintiff certification for default against Rana Technology lnc. and

Mohammad Rana is denied.

The plaintiff addition to the amended complaint was not related to the defendant The defendant
already answered to the plaintiff Erst complaint which relates to the defendant The plaintiff had all the
information and denial of the defendant regarding their issues in the complaint F[he defendant
responded to plaintiff interrogatories and served the plaintiff all the documents requested by the
plaintiff and which are relevant to plaintiff alleged allegations on 2/2//2019 via email to plairrtiiic
attomey Stephan Ferguson. The plaintiff received all the discovery information which were
relevant to plaintiffs claim against the defendant Mohammad Rana and Rana chhnology
Inc., Therefore delay in filing response to plaintilf amended complaint will not prejudice the
plaintiff

Prejudice is determined by whether a party will be indeed in perusing a claim. See
Knoebber, 244 f. 3D AT 701. The fact that a party may be denied a quick victory is

not sufficient to any relief from a default judgment Bateman v. United States postal

Case 1:18-cV-03857-ENV-PK Document 65 Filed 03/13/19 Page 6 of 10 Page|D #: 862

service 231F.3d 1220, 1225(9th Cir 2000). The delay must result in tangible harm
such as loss in evidence, increased difficulties of discovery, or granted opportunity of
fraud collusion. Audio Toys, 2007 US Dist LEXIS AT 9.

The undersigned emailed to plaintiffs counsel Mr. Ferguson, the defendant’s

response to interrogatories and the documents production, with two attachments on

2/2/2019 at BAM.
Attachment l consists Exhibits lto 7, and Attachment 2 consists Exhibits 8, in total

69 pages of documents was emailed to plaintiffs counsel Mr. Ferguson on 2/2/2019 at
3AM in response The defendants provided the plaintiff all the documents the defendants
have as per court order. THE DEFENDANTS COMPLIED WITH THE COURT
ORDER OF DOCUMENT PRODUCTION.

The defendant responded to plaintiff interrogatories and served the plaintiff all the
documents which the defendant had in his possession, as per plaintiff requests. The
document which was served to plaintiff is relevant to plaintiff s alleged claim against
the defendant Here the discovery is almost complete The plaintiff will not be
prejudiced by delay in filing answer to amended complaint, where the addition to
amended complaint does not relate to the claim against the defendant. The plaintiff
will not suffer tangible harm and be prejudiced with delay.

See Knoebber, 244 f. 3D AT 701. The fact that a party may be denied a quick victory
is not sufficient to any relief from a default judgment Bateman v. United States postal

servlee. 231F.3d 1220, 1225(9"1 Cir 2000). The delay must result intangible harm

Case 1:18-cV-03857-ENV-PK Document 65 Filed 03/13/19 Page 7 of 10 Page|D #: 863

such as loss in evidence increased difficulties of discovery, or granted opportunity of
fraud collusion. Audio Toys, 2007 US Dist LEXIS AT 9.

Allowing the case to move forward on merits after only a short delay, where the
defendant answered plaintiff interrogatories and provided plaintiff all the documents

as per plaintiff request for document production should not prejudice the plaintiffs

ability to legitimate the case.

ll. PLAINTIF§ WILL NOT SUFFER PREJUDICE IF THE _I)EFAULT l_S NOT
ENTERED AFGAINST THE DEFENDA§T BECAUSE YARTIES REACHED

SETTLEMENT AGGREEMENT

AFTER ON-GOING TELEPHONIC CONVERSATION AND EMAIL
COMMINICATION . THE PLAINTIFF DISH AND DEFENDANT RANA
TECHNOLOGY INC. MOHAMMAD RANA REACHED SETTLEMENT
AGREEMENT TOI)AY ON MARCH 13, 2019. AN EMAIL PRINTOUT
RELA TING TO REACHING SETTLEMENTAGQREMENTIS ATTAC£I§_Q

HERE WITH AS EXHIBIT 3.

Case 1:18-cV-03857-ENV-PK Document 65 Filed 03/13/19 Page 8 of 10 Page|D #: 864

CONCLUSION

Based on the above reasons, the defendant request that this court should not
sanction the defendant Mohammad Rana and Rana Technology Inc because the
defendants complied with the court order of production of documents to plaintiff
request. And the default should not be entered against the defendant Rana Technology
lnc and Mohammad Rana BECAUSE PLAINTIFF DISH AND DEFENDANT
RANA TECHNOLOGY INC. AND MOHAMMAD RANA REACHED A

SETTLEMENT AGREEMENT. And any further relief as the court may deem just

and proper.

Dated 3/13/2019 /s/ Madhureema Gupta

 

Madhureema Gupta, Esq.
Attorney for the defendants

Rana Technology lnc., and
Mohammad Rana d/b/a Family
Address: 37-ll 74 Street, Suite 201,
Jackson Hts, NY 11377

Phone Tel:9i 7-842-2246/

Fax: 718-478-6579

Case 1:18-cV-03857-ENV-PK Document 65 Filed 03/13/19 Page 9 of 10 Page|D #: 865

To,
Plaintiff Attorneys

J ames T. Sanders
Skarzynski, Black, LLC

One Battery Plaza, 32nd floor,
New York, NY 10004

Tel; 212-820-7700

Fax 212-820-7740

Stephen M. Ferguson
Hagan Noll & Boyle. LLC
Two memorial City Plaza
820 Gessner, Suite 940
Houston, TX 77024
Telephone # 713-343-0478
Fax# 718-758-0146

Case 1:18-cV-03857-ENV-PK Document 65 Filed 03/13/19 Page 10 of 10 Page|D #: 866

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW

 

DISH NETWORK LLC

Plaintif`f CIVIL ACTION NO. 18cv3857

Vs.

GOYAL GROUP INC. and CHANDRA GOYAL
D/bla Goyal Group, RANA TECHNOLOGY INC., and
MOHAMMAD RANA d/b/a Family Phone, ABC 1 NYC INC.
RS NYCI, INC.ABC WIRELESS ZINC. NEARAJ BHALLA,
LOMANTHANG, INC.,
And SONAM SANGPO dib/a ABC Wireless NYC,
ABCl NYC INC. and
SONAM SANGPO d/b/a ABC Wireless NYC,

Defendants

 

DECLARA'I`ION IN RESPONSE TO ORDER TO SHOEW CAUSE FOR
SANCTION AND ENTRY OF DEFAULT

 

To the best of my knowledge, information and belief, formed after an inquiry reasonable under the
circumstances, the presentation of these papers or the contentions therein are not frivolous as defined
in subsection (c) of section 130-1.1 of Rules of the Chief Administrator (22NYCRR).

MADHUREEMA GUPTA, ESQ.

ATTORNEY FOR THE DEFENDANTS
RANA TECHNOL()GY INC., and

MOHAMMAD RANA d/b/a Family Phone

37-11 74 Street, Suite 201,

Jackson Hts, NY 11377

Tel:9l7-842-2246

Fax: 718-478-6579

To:
Service of a copy of the within is hereby admitted.
Dated:

 

 

NOTICE OF SETTLEMENT
IS NOTICE OF SETTLEMENT IS PART OF THE LITIGA TION BAG WHICH TO BE FILED IN COURT)
PLEASE TAKE NOTICE
That the within is a (certif`ied) true copy of a

Entered in the office of the clerk of the within named court 011
That an Order of which the within is a true copy will be presented for settlement
to the Hon.

